ACCEPTED
                                                                                                   03-15-00252-CV
                                                                                                           7360581
                                                                                        THIRD COURT OF APPEALS
                                                                                                   AUSTIN, TEXAS
                                                                                             10/13/2015 5:12:48 PM
                                                                                                 JEFFREY D. KYLE
                                                                                                            CLERK




                                                                               RECEIVED IN
                                                                        3rd COURT OF APPEALS
CONSTANCE H. PFEIFFER                                                        AUSTIN, TEXAS
BOARD CERTIFIED ♦ CIVIL APPELLATE LAW                                       D IRECT (713)
                                                                        10/13/2015        951-6227
                                                                                     5:12:48 PM
TEXAS BOARD OF LEGAL SPECIALIZATION                                   cpfeiffer@beckredden.com
                                                                            JEFFREY D. KYLE
                                                                                  Clerk
                                        October 13, 2015


Re:      No. 03-15-00252-CV, Dr. Behzad Nazari, D.D.S., et al. v. The State of
         Texas v. Xerox Corporation, et al., In the Third Court of Appeals of Texas


Jeffrey D. Kyle, Clerk of the Court                                              By E-Filing
Third Court of Appeals
Price Daniel Sr. Building
209 West 14th Street, Room 101
Austin, Texas 78701

Dear Mr. Kyle:

       The State of Texas filed an Unopposed Motion to Postpone Argument in the
above-referenced matter. In the motion, the State explained its schedule conflict
with the November 4th setting and proposed alternatives dates on which the parties
have no conflicting court appearances.

      Xerox wishes to clarify that the week of November 16th is available—
except for November 18th, because Xerox’s lead trial counsel has a previously
scheduled oral argument on that day. Xerox could be available to present
argument on any other day that week or November 23-25th (before Thanksgiving).



                                                Very truly yours,

                                                /s/ Connie Pfeiffer

                                                Connie Pfeiffer